Citation Nr: 1433259	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right eye disability.

2. Entitlement to service connection for a left eye disability. 

3. Entitlement to service connection for a right foot disability.

4. Entitlement to service connection for a left foot disability.

5. Entitlement to service connection for a cervical spine disability.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for a heart condition.

8. Entitlement to service connection for chest scars secondary to gynecomastia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from January 2005 to June 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Thereafter, the Veteran's claims file was transferred to the RO in Oakland, California.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  In May 2013, subsequent to certification of the claims on appeal, additional VA treatment records were associated with the Veteran's Virtual VA electronic claims file.  In a July 2014 memorandum, the Veteran's representative waived initial AOJ consideration of those records pursuant to 38 C.F.R. § 20.1304 (2013).

The Board also observes that the Veteran's Virtual VA electronic claims file contains an August 2011 notice letter indicating that the Veteran was placed on a waiting list to appear for a Travel Board hearing.  While the Veteran's original VA Form 9 received in May 2010 has since been lost by VA, in February 2014, he submitted an additional VA Form 9 in lieu of his missing May 2010 VA Form 9.  In the newly submitted February 2014 VA Form 9, the Veteran checked a box indicating "I do not want a BVA hearing."  Certification of the claims on appeal in May 2014 indicates that a hearing was not requested.  Correspondence received from the Veteran's representative in May, June, and July 2014 contains no mention of a request for a hearing.  Thus, to the extent that the Veteran may have requested a hearing in the matters on appeal in his missing May 2010 VA Form 9, the Board deems the request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In a statement received by VA on July 30, 2009, the Veteran claimed entitlement to service connection for gynecomastia, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for bilateral feet, cervical spine, hypertension, heart, and chest scars disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not establish a current diagnosis of an eye disability of either eye and in-service diagnoses of astigmatism and myopia are refractive errors and thus not disabilities eligible for service connection compensation benefits.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for service connection for a left eye disability have not been met.    38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With regard to the Veteran's claims for service connection for right and left eye disabilities, a May 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of these claims.  See 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

VA has also satisfied its duty to assist the Veteran in obtaining information and evidence necessary to substantiate his claims for service connection for right and left eye disabilities.  The Veteran's paper and electronic claims files show that his service treatment records and relevant post-service VA treatment records have been obtained and associated with the claims file.  

As noted in the REMAND portion of this decision below, the Board acknowledges that VA treatment records dating prior to July 2011 and since October 2012 and private treatment records from Kaiser Permanente have not been requested or obtained for review.  The Board finds, however, that a remand for obtainment of these records is unnecessary at this time.  Specifically, the Veteran has not alleged nor does the evidence of record otherwise indicate that such records pertain to his claimed eye disabilities.  During the June 2009 VA eye examination the Veteran denied receiving any treatment for his claimed bilateral eye disabilities.  In addition, a VA problem list dated in May 2013 is negative for any indication of eye problems or a currently diagnosed eye disability.  Although the Veteran was noted to have received treatment at Kaiser Permanente for "pink eye" two weeks prior to his separation examination, it was noted that such condition was treated with antibiotics and eye drops and that was resolved at the time of his separation examination.  There are no further complaints or findings of an eye infection of any sort.  The Veteran has not alleged nor does the evidence of record suggest that he received treatment at Kaiser Permanente for his claimed eye disability manifested by symptoms of "floaters" and decreased visual acuity.  Finally, in May 2013, the Veteran was requested to submit authorization necessary to enable VA to obtain records of private treatment from Kaiser Permanente.  To date, however, the Veteran has not submitted authorization as requested.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining relevant records pertinent to the claims decided herein has been satisfied.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain relevant to his claimed bilateral eye disability.  

In addition, in June 2009, the Veteran was afforded a VA eye examination to determine the nature and etiology of his claimed bilateral eye disabilities.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A review of the examination report shows that the examiner documented the Veteran's reported history of his claimed bilateral eye disabilities, set forth all relevant clinical findings, and provided an opinion as warranted with a supporting explanation that enables the Board to make fully informed decisions on the claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  There is no evidence indicating that there has been a material change in the nature or severity of the Veteran's claimed bilateral eye disabilities since the June 2009 examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Neither the Veteran nor his representative have challenged the objectivity of the VA examiner and the accuracy of the tests and diagnostic tools used to evaluate his claimed bilateral eye disabilities.  The VA examination does not otherwise appear to be inadequate or inconsistent with the credible and competent evidence of record.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner); accord Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that under the presumption of regularity in the administrative process, the Board is entitled to assume the adequacy of VA examinations absent specific evidence to the contrary).  Accordingly, further examination or opinion is not warranted.  

In light of the above, the Board finds that Veteran has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki, 556 U.S. at 407, 410; Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010 ). 

Legal Criteria - Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a). 

For VA-defined chronic diseases, subsequent manifestations of the same chronic disease at any date after service, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that subsection 3.303(b) only applies to the chronic diseases listed in section 3.309(a) of the regulations); see also 38 C.F.R. § 3.309(a).  If the evidence is not sufficient to establish that the disease was chronic at the time of service, then a continuity of symptoms after service must be shown to warrant service connection under this provision.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  In this case, the Veteran's claimed bilateral eye conditions are not listed in section 3.309(a).

Factual Background and Analysis

The Veteran claims entitlement to service connection for right and left eye disabilities, which he claims had onset during his active service and have persisted continuously since discharge.  In his May 2009 claim, the Veteran indicated that he had "floaters."  In his resubmitted VA Form 9 received in February 2014, he indicated that he had noticed decrease visual acuity since his enlistment into active service.  For the following reasons, the Board regrets that service connection must be denied.

The Veteran's service treatment records show no complaints, findings, or diagnosis pertaining to the eyes on enlistment examination in August 2004.  Clinical evaluation at that time showed 20/20 near and distant vision bilaterally.  During optometry consultation in February 2009, the Veteran reported a slight worsening of his distant vision and a history of sporadically seeing floaters since years prior which had not changed in size or frequency.  He reported a history of eye trauma, the date of which was not specified, with particles in his eyes which were irrigated out with no lasting effects.  Following a review of the reported history of the claimed left and right eye disabilities and examination the examiner diagnosed (1) refractive error - myopia for which spectacles were prescribed; (2) astigmatism, and; (3) mild pre-glaucoma ocular hypertension bilaterally.  On subsequent optometry follow-up two weeks later in February 2009, intra-ocular pressures were within normal limits and optic nerves were healthy bilaterally.  

On separation examination in May 2009, that the Veteran endorsed history of an "eye disorder or trouble."  The examiner remarked that optometry evaluation in February 2009 showed evidence suggestive of pre-glaucoma and that the Veteran was prescribed glasses for correction of visual acuity at that time.  The examiner also documented the Veteran's report of recent civilian treatment two weeks prior for "pink eye" treated with antibiotics and eye drops, which the examiner indicated was resolved.  During optometry evaluation the following day, it was noted that the Veteran wore eyeglasses with a minimal prescription for distance and driving.  His unaided vision was "20/20 weak" in the right eye and 20/25 in the left eye.  Intra-ocular eye pressure was normal bilaterally.  Diagnostic assessment was refractive error - myopia and the examiner reiterated that intra-ocular pressure and the optic nerve were normal bilaterally during examination and during two prior visits.  

In June 2009, days prior to his discharge from active service, the Veteran was afforded a VA eye examination to determine the nature and etiology of any current eye disability.  The examiner documented the Veteran's reported symptom history of "floaters" since three years prior, glare, and light sensitivity.  He documented the Veteran's description of "floaters" as a pattern of rapidly moving objects just outside of fixation that shimmered and appeared and disappeared.  "Floaters" reportedly occurred only when looking at a clear sky or a flat, plain wall surface.  The Veteran reported that such symptoms occurred commonly, but were not handicapping, and that his claimed left and right eye disabilities were unrelated to trauma.  He denied receiving current treatment for his claimed bilateral eye condition.  He denied experiencing incapacitating episodes due an eye condition in the past 12 months and indicated that his claimed disabilities did not result in functional impairment.  The examiner noted that the Veteran had no history of diabetes and that he denied any symptoms of pain, distorted vision, enlarged images, haloes, blurred vision, redness, swelling, discharge, and watery eyes.  

Eye examination in June 2009 was negative for evidence of eye or lacrimal duct disease or injury.  There was no evidence of corneal pathology, scarring, a pterygium, glaucoma, diplopia, enucleation, nystagmus or chronic conjunctivitis.  Corrected and uncorrected distance and near vision was 20/20 bilaterally.  Bilateral intra-ocular pressures were within normal limits and ocular nerves were normal bilaterally.  Vessels, maculas and lenses were normal.  Findings were reported as normal on slit lamp, confrontation, and visual field tests.  As to the claimed bilateral eye condition of "floaters," the examiner indicated that there is no diagnosis of either eye.  He reasoned that there was no pathology on examination to render a diagnosis.  

Post-service VA treatment records dating from July 2011 to May 2013 and a May 2013 problem list from the Palo Alto VA Health Care System are negative for any complaint, finding, or diagnosis of an eye condition.  

On review, the Board finds that entitlement to service connection for left and right eye disabilities must be denied due to lack of a current diagnosis of an eye disability of either eye.  In that regard, the Board notes that in-service eye diagnoses in February 2009 may arguably be considered as being diagnosed nearly contemporaneously to the Veteran's May 2009 claim for service connection for left and right eye disabilities so as to constitute a current diagnosis.  For the reasons descried below, however, the Board finds that service connection is not warranted for the Veteran's eye conditions diagnosed during service. 

As to the Veteran's in-service diagnoses of astigmatism (February 2009), refractive error - myopia (February and May 2009), and decreased visual acuity, service connection cannot be granted as a matter of law, as astigmatism and myopia are refractive errors of the eyes.  Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for disability compensation purposes under VA law.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  As to the Veteran's reports of decreased visual acuity since enlistment into active service, actual pathology, other than refractive error, is required to support impairment of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.  In this case, the Veteran's service treatment records clearly indicate that he was prescribed spectacles for correction of visual acuity in connection with his myopia diagnosis.  

While service connection cannot be granted for myopia and astigmatism on a direct basis, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

In this case, the Veteran has not alleged nor does the evidence of record otherwise suggest that his in-service diagnoses of myopia and astigmatism were caused by any specific event or injury during service.  While the Veteran reported history of eye trauma during optometry consultation in February 2009, it was noted that such did not result in any lasting effects.  In addition, there is also no indication that the reported history of eye trauma occurred during service.  Indeed, during the June 2009 pre-discharge VA eye examination the Veteran reported that his claimed eye conditions were unrelated to trauma.  

In light of the foregoing, the Board finds that service connection is not warranted for astigmatism, myopia, or decreased visual acuity.

The Board also finds that the evidence of record is negative for a finding of a current diagnosis of ocular hypertension and glaucoma.  In that regard, the February 2009 in-service assessment of mild pre-glaucoma ocular hypertension was not shown or confirmed on subsequent optometry evaluations two weeks later in February 2009 or on re-evaluation for such in May 2009.  Reports of evaluations of the Veteran's eyes at that time specifically stated that rechecks of intra-ocular eye pressure and examination of the optic nerve were normal bilaterally and they are silent for diagnostic assessment of ocular hypertension and glaucoma.  Bilateral intra-ocular eye pressures and optic nerves were also reported as normal days prior to the Veteran's discharge from service during VA eye examination in June 2009, the report of which is also silent for any finding of ocular hypertension and glaucoma.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).   ; Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In this case, to the extent that the February 2009 diagnosis of ocular hypertension and glaucoma may be considered as having been diagnosed nearly contemporaneous to the Veteran's May 2009 claim for service connection, 
 the Veteran has not submitted any evidence showing a confirmed or continued diagnosis of pre-glaucoma ocular hypertension of either eye.  Thus, the objective medical findings of record do not demonstrate the presence of a current diagnosis of ocular hypertension and glaucoma of either eye.  He has not submitted or identified any evidence of a currently diagnosed disability of either eye for which service connection may be granted.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.   Because the evidence shows that the Veteran does not have an eye disability of either eye during the pendency of this appeal, service connection for the Veteran's claimed right and left eye conditions must be denied. 

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is competent to report symptoms of his claimed eye condition and to report a continuity of symptoms since service; however, he is not competent to diagnose an eye condition as such requires performance of specialized examination and diagnostic testing in which the Veteran has not been shown to have any experience, training or education.  Thus, his contentions that he has a current eye disability that was incurred during service are outweighed by the objective medical findings noted during optometry consultations and evaluations and the June 2009 VA examination conducted by medical professionals with experience in optometry.  

As the preponderance of the evidence is against the claims for service connection for left and right eye disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right eye condition is denied.

Entitlement to service connection for a left eye condition is denied. 


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's claims for service connection for bilateral feet, cervical spine, hypertension, heart condition, and chest scars disabilities.  The Veteran contends that such disabilities were incurred during his active military service and have persisted continuously since discharge.  

With respect to the claimed bilateral feet condition, in his VA Form 9, the Veteran indicated that the boots he wore during service caused severe pain and discomfort in the arches of his bilateral feet.  His service treatment records show that in May 2009, one month prior to discharge, he reported concerns about foot pain and swelling in a report of medical assessment.  During May 2009 separation examination, the Veteran endorsed a history of "foot trouble (e.g., pain, corns, bunions, etc.)" and reported feet pain and swelling while wearing boots and when outside.  May 2009 report of medical assessment shows that the physician remarked that swelling reportedly occurred on prolonged standing and that examination of his feet was normal.  The May 2009 report of medical history and separation examination show that the examiner remarked that the Veteran's feet complaints were new and that he had not sought prior medical attention for such complaints.  There is no indication of abnormal findings on clinical evaluation of the Veteran's feet during separation examination in May 2009.  A May 2009 clinical record notes that the Veteran was recommended to stay off his feet and to elevate them periodically after prolonged standing.  

During VA general medical examination days prior to the Veteran's discharge from service the examiner documented the Veteran's reported history of foot pain and swelling at rest and foot pain, swelling and weakness on walking and standing since 1.5 years prior, which he reportedly treated with massage.  Although the Veteran denied any overall functional impairment due to this condition, examination of his feet was significant for findings of abnormal weight bearing with tender callosities over the 5th MTPs of both feet, tenderness of both feet, and slight tenderness to palpation of the plantar surfaces.  The examiner diagnosed tender callouses of the feet; however, he did not indicate whether such diagnosis is an acute problem or a manifestation of a chronic bilateral foot disability.  In that regard, an August 2012 VAMC phone note contains a report of a 3 year history of foot pain on the bottoms of the Veteran's feet with worsening foot pain since one month prior which he indicated that he had neglected to report to his VA primary care physician.  

In light of the foregoing, it remains unclear whether the Veteran has a current bilateral foot disability that had onset during or is related to his military service.  Thus, the Board finds that a new VA examination is necessary to clarify this matter.

As to the claimed cervical spine disability, the Veteran contends that he experienced neck aches, pains, and strains during service which have continued since discharge and have resulted in limited mobility of his neck.  

The Veteran's service treatment records show complaints of upper back pain with lifting activity in May 2009 with onset reported three to four years prior.  A May 2009 report of medical assessment shows that the Veteran reported that he had not sought medical care after injuring his back on multiple occasions while transporting refrigeration bottles and during working parties.  X-rays of the Veteran's thoracic spine in May 2009 were reported as normal.  During a pre-discharge VA general medical examination in June 2006, physical inspection and physical and x-ray examination of the Veteran's cervical spine were unremarkable.  The examiner stated that there was no diagnosis pertaining to the Veteran's claimed cervical neck condition because there was no pathology to render a diagnosis.    

Given the Veteran's February 2014 report of continuity of symptomatology of his claimed cervical spine/neck condition which he asserts has resulted in current limited mobility of his neck, the Board finds a new VA examination is necessary to determine whether he now has a cervical spine or neck disability that was incurred in or is related to his military service.  

As to the Veteran's claimed hypertension disability, his service treatment records contain notation of "elevated blood pressure" in December 2006 when it was read as 169/89.  During separation examination in May 2009, the Veteran endorsed a history of high or low blood pressure.  During a June 2009 VA examination, the Veteran's blood pressure readings were 130/78, 126/68, and 128/70.  The Veteran was unable to appear for additional blood pressure readings on a different date for proper evaluation of his blood pressure.  The examiner stated that given the available information there was no diagnosis of hypertension because there was no pathology to render a diagnosis.  Specifically, he indicated that 2 additional blood pressures were needed for proper evaluation.  A March 2012 VA treatment record notes a history of "borderline blood pressure elevations."  Given that record contains evidence that the Veteran may have hypertension that was incurred during service or within 1 year of his discharge therefrom and because the June 2009 VA examination was incomplete with respect to evaluation of his blood pressure, the Board finds that a new VA examination is necessary to determine whether the Veteran has hypertension that was incurred in service or within 1 year of discharge or that is related to the Veteran's military service.   

As to the Veteran's claimed heart disability, during the June 2009 VA general medical examination prior to his discharge from service, the Veteran reported a 9 month history of episodes of symptoms of palpitations, shortness of breath and dizziness that occurred as often as three times a week and lasted for 10 seconds in duration.  Physical examination and diagnostic testing at that time were reported as normal and the examiner stated that he therefore found no diagnosis for the Veteran's claimed heart condition.  He did note a history of palpitations for which he recommended that the Veteran he undergo further evaluation by a cardiologist.  A March 2012 VA treatment record noted that AV dissociation and junctional escape rhythm was found on ECG in February 2010.  As the evidence of record suggests that the Veteran has a currently diagnosed heart condition that may have been incurred during or be related to his military service, the Board finds that a new VA examination is necessary to decide the claim.  

Finally, the Veteran claims that he has a chest scars disability as a result of surgical treatment of gynecomastia during service.  The claim for service connection for chest scars is inextricably intertwined with the  claim for service connection for gynecomastia referred herein and must be deferred pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also observes that VA treatment records associated with the electronic claims file dating from July 2011 to May 2013 contain references to VA treatment that the Veteran received prior to July 2011, however, those records have not been obtained or associated with the claims file for review.  

In addition, the Veteran's service and post-service treatment records indicate that the Veteran has received private treatment at Kaiser Permanente since at least 2009.  While the Veteran has not yet responded to VA's May 2013 request that he submit such records for review or that he provide authorization necessary for VA to obtain them, given the need to remand his claims for service connection for additional development, the Veteran should be provided another opportunity to submit these records from Kaiser Permanente for review.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to his claims for service connection for feet, cervical spine, hypertension, heart, and chest scars disabilities that is not currently of record, to include records of any VA treatment received from June 2009 to June 2011 and since May 2012, and any non-VA treatment received for the claimed disabilities since June 2009.  

He should specifically be requested to identify all Kaiser Permanente campuses where he has received treatment for the claimed disabilities and provide authorization necessary to enable VA to records of any such treatment dating since 2009.  All records requests and responses received should be documented in the claims file.

2. Regardless whether the Veteran responds to the above request for information, request from the Palo Alto VA Health Care System records of all VA treatment the Veteran has received from 2009 to July 2011, and since May 2013.  All records requests and responses received should be documented in the claims file.

3. If, after making reasonable efforts to obtain any identified records the AOJ is unable to secure the same, the AOJ must notify the Veteran and his representative and (a) identify the specific records that are unable to be obtained; (b) briefly explain efforts made to obtain them; and (c) describe any further action to be taken with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

4. After the above requested development has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) by an appropriate medical professional to determine the nature and etiology of his claimed bilateral feet, cervical spine, hypertension, and heart disabilities.  It is imperative that the Veteran be given appropriate notice of all scheduled examinations and documentation of this should be place in the claims file.  It is also imperative that the claims file be made available to any reviewed by the examiner in connection with the examinations.  The examiner should note that the claims file has been reviewed.

The examiner should obtain a complete, pertinent history from the Veteran as to the disability being examined.  The examiner should give particular attention to the Veteran's lay assertions and the pertinent medical evidence.  A complete rationale for all opinions requested below must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation 

Feet
Following a review of the claims file and examination of the Veteran, to include x-rays of his bilateral feet, the examiner should identify any disability of the feet diagnosed on examination, during VA examination in June 2009, and in the record.  As to each foot disability identified, the examiner should opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or is related to an event or injury during the Veteran's military service, to include wear and tear of the feet on physical activity and use of military boots therein.  

In doing so, the examiner should clarify whether tender calluses diagnosed during VA examination in June 2009 were an acute condition or a manifestation of a chronic disability of either foot.

Cervical Spine
Following a review of the claims file and examination of the Veteran, to include x-ray examination and range of motion testing of the cervical spine, the examiner is requested to identify any disability of the cervical spine diagnosed on examination and in the record.  As to each cervical spine disability identified, the examiner is requested to should opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or is related to any event or injury during service.  

Hypertension 
Perform all necessary diagnostic tests and report all clinical manifestations in detail.  Following a review of the claims file, to include elevated blood pressure readings during and since service, and examination of the Veteran, identify whether the Veteran has hypertension.  If so, provide an opinion as to whether it is "at least as likely as not" (a 50 percent probability or greater) that the Veteran's hypertension was incurred in or is related to event or injury during service.  The examiner must specifically discuss the medical evidence of blood pressure readings during the Veteran's active duty service and thereafter.  

Heart Condition 
Perform all necessary diagnostic tests and report all clinical manifestations in detail.  Identify all heart conditions diagnosed during examination and in the record.  As to each heart condition identified in the record and on examination, to include AV dissociation and junctional escape rhythm, based upon all of the evidence of record (service treatment records, June 2009 VA examination, post-service treatment records including VA treatment records pertaining to diagnoses of AV dissociation and junctional escape rhythm on ECG in February 2010, and all lay statements regarding the onset and continuity of the Veteran's symptoms), provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the heart condition was incurred in or aggravated by any event or injury during military service.  

5. The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655.

6. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


